Citation Nr: 9903870	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
right femur fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 determination by the 
Cheyenne, Wyoming, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In May 1976 the RO denied service connection for the 
residuals of a right femur fracture.

2.  In October 1980 the RO notified the veteran that his 
claim for entitlement to service connection for the residuals 
of a right femur fracture had been denied and informed him of 
his right to appeal that decision; the veteran did not 
appeal.

3.  The evidence added to the record since the May 1976 
rating decision includes the veteran's statements in support 
of the claim.

4.  The foregoing evidence is not "new" because it is 
cumulative of evidence previously considered.


CONCLUSION OF LAW

1.  The May 1976 rating decision, which denied service 
connection for the residuals of a right femur fracture, is 
final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. § 19.153 
(1975); (currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.104, 20.1103 (1998)).

2.  New and material evidence to reopen the claim for service 
connection for the residuals of a right femur fracture has 
not been submitted; the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1976 the RO denied service connection for the 
residuals of a right femur fracture.  The record does not 
indicate that the veteran was notified any time soon after 
that decision.  However, in correspondence dated October 3, 
1980, the RO notified the veteran that his claim for 
entitlement to service connection for the residuals of a 
right femur fracture had been denied and provided him a copy 
of VA Form 1-4107, Notice of Procedural and Appellate Rights.  
The veteran did not appeal the decision within one year of 
his receipt of that notice.  Therefore, the May 1976 rating 
decision is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. 
§ 19.192 (1975); (currently 38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.104, 20.1103 (1998)).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Veterans Appeals (Court) has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Stanton v. Brown, 5 Vet. 
App. 563, 566 (1993).  The Court has reviewed and upheld the 
standards regarding the issue of finality.  Reyes v. Brown, 7 
Vet. App. 113 (1994).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis, first, whether evidence submitted is "new and 
material," and, second, if the Board determines that 
evidence is "new and material," it must reopen the claim 
and evaluate the merits of the claim in view of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991). 

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284. 

For a number of years the governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that the new evidence presented, when 
viewed in the context of all the evidence, both old and new, 
would change the prior outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  In a recent decision by the U.S. Court 
of Appeals for the Federal Circuit, the Federal Circuit 
invalidated this standard on the grounds that it could impose 
a higher burden on a veteran than imposed by 38 C.F.R. 
§ 3.156.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In this case, the record reflects that in May 1976 the RO 
denied service connection because the veteran's injuries were 
the result of willful misconduct.  Evidence added to the 
claims file since that disallowance includes the veteran's 
statements in support of the claim.

In statements provided in support of the claim, the veteran 
restated his belief that his residuals of a right femur 
fracture warranted service connection.  In January 1982 he 
stated he believed a service department finding of injury in 
the line of duty should be binding on a VA determination as 
to service connection.  The Board notes that the service 
department's determination was of record at the time of the 
May 1976 rating decision.  Therefore, as the veteran's 
statements are cumulative of evidence previously considered, 
the Board finds the information submitted is not "new" 
evidence for the purpose of reopening the claim for service 
connection.  See 38 C.F.R. § 3.156(a).

Based upon a complete review of the record, the Board finds 
that the additional evidence submitted in support of the 
claim for entitlement to service connection for the residuals 
of a right femur fracture is cumulative of evidence 
previously considered.  Therefore, the Board finds that the 
evidence submitted is not "new and material" and the claim 
is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board further finds that the RO has adequately assisted 
the veteran in the development of his claim, and that he has 
not identified the existence of any available evidence 
sufficient to warrant additional development.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); McKnight, 131 F.3d 
1483; Epps, 9 Vet. App. at 344, aff'd sub nom Epps, 126 F.3d 
1464.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for the residuals of a right 
femur fracture, the appeal is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

